Case 3:21-cv-03323-FLW-LHG Document 8 Filed 04/21/21 Page 1 of 4 PageID: 53




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 VAUGHN COLLINS,                                     Civil Action Nos. 21-2034 (FLW)
                                                                       21-3323 (FLW)
                Plaintiff,

        v.                                                    MEMORANDUM & ORDER

 MONMOUTH COUNTY
 CORRECTIONAL INSTITUTE, et al.,

                Defendants.




       Plaintiff Vaughn Collins, currently confined Monmouth County Correctional Institute

(“MCCI”), seeks to bring civil actions in forma pauperis, without prepayment of fees or security,

asserting claims pursuant to 42 U.S.C. § 1983.           The Court previously denied Plaintiff’s

applications to proceed in forma pauperis in Civ. Act. No. 21-2034 and Civ. Act. No. 21-3323

because he did not submit a complete in forma pauperis application as required by 28 U.S.C. §

1915(a)(1), (2). Specifically, he did not submit his prison account statement for the six-month

period immediately preceding the filing of this litigation.

       Plaintiff has submitted his account statement, and the Court will grant Plaintiff’s

application to proceed in forma pauperis in Civil Action No. 21-2034 at this time. Civil Action

No. 21-2034 and Civil Action No. 21-3323 appear to arise from the same incident (or incidents).

Thus, prior to assessing a second filing fee in Civil Action No. 21-3323 and screening both

Complaints for dismissal, the Court will provide Plaintiff with an opportunity to submit an

Amended Complaint in Civil Action No. 21-2034, the first-filed action, to consolidate his claims

in one action. In his Amended Complaint, the Court will also permit Plaintiff to address other




                                                 1
Case 3:21-cv-03323-FLW-LHG Document 8 Filed 04/21/21 Page 2 of 4 PageID: 54




deficiencies in his Complaint in Civ. Act. No. 21-2034, as described in this Memorandum and

Order.

         Plaintiff’s Complaint in Civ. Act. No. 21-2034 asserts claims of excessive force related to

an alleged assault by Defendant Officer B. Jacobs that occurred at MCCI or about October 29,

2020. See Civil Act. No. 21-2034, ECF No. 1. Plaintiff also alleges that Defendant Jacobs called

for additional corrections officers, and these corrections officers also assaulted Plaintiff, but the

individual corrections officers are not identified in any way. See id. Plaintiff further alleges that

he was handcuffed too tightly and has scars, but he does not identify the individual who handcuffed

him. Plaintiff also appears to allege that he was denied medical care after the assault, but he does

not identify the individual(s) who denied him medical care. See id.

         The following day, on October 30, 2020, Officer Holler allegedly “threatened” to give

Plaintiff a special food tray, and Plaintiff began to flood his cell. Id. In response, Plaintiff was

pepper sprayed by a corrections officer who is not identified, and Plaintiff was allegedly left in his

cell for two hours before he received medical care. See id.

         In Civ. Act. No. 21-3323, filed shortly after Civ. Act. No. 21-2034, Plaintiff alleges that

Defendant Officer Ruchalski failed to intervene in the October 29, 2020 assault by Officer B.

Jacobs. See Civ. Act. No. 21-3323, ECF No. 1.

         Because the Complaints in Civ. Act. No. 21-2034 and Civ. Act. No. 21-3323 appear to

arise from the same alleged incident of excessive force October 29, 2020, the Court will provide

Plaintiff with an opportunity to submit an Amended Complaint in Civ. Act. 21-2034 to consolidate

his claims against both Defendants in the first-filed action. Plaintiff should also inform the Court

as to whether he consents to the dismissal of Civ. Act. No. 21-3323, the later-filed action.




                                                  2
Case 3:21-cv-03323-FLW-LHG Document 8 Filed 04/21/21 Page 3 of 4 PageID: 55




          In his Amended Complaint, Plaintiff should also clarify whether he intends to sue any

individual Defendants other than Officer B. Jacobs and Officer Ruchalski. If so, Plaintiff should

1) identify each individual Defendant in the caption of his Amended Complaint and 2) describe

the misconduct he attributes to each individual Defendant. If Plaintiff is unable to identify such

individuals by name, he should identify such individuals as John or Jane Doe, i.e., John Doe #1,

John Doe #2, etc.

          The Court notes that when Plaintiff submits an Amended Complaint in Civ. Act. No. 21-

2034, that Amended Complaint will replace the original Complaint. Snyder v. Pasack Valley

Hosp., 303 F.3d 271, 276 (3d Cir. 2002) (“An amended complaint supersedes the original version

in providing the blueprint for the future course of a lawsuit.”); Love v. Dep’t of Corr., No. 13-

1050, 2014 WL 46776, at *3 n.2 (D.N.J. Jan. 6, 2014) (“Plaintiff should note that an amended

complaint supersedes prior complaints.”) (citing Snyder).

          THEREFORE, it is on this 21st day of April 2021;

          ORDERED that Civ. Act. Nos. 21-2034 and 21-3323 shall be marked as OPEN; and it is

further

          ORDERED that Plaintiff’s IFP application in Civ. Act. No. 21-2034 is GRANTED; and

it is further

          ORDERED that Civ. Act. No. 21-2034 and Civ. Act. No. 21-3323 appear to arise from

the same incident; therefore, prior to assessing a second filing fee in Civ. Act. No. 21-3323 and

screening both Complaints for dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court will

permit Plaintiff to submit an Amended Complaint in 21-2034, the first-filed action, to

consolidate and clarify his claims; and it is further




                                                  3
Case 3:21-cv-03323-FLW-LHG Document 8 Filed 04/21/21 Page 4 of 4 PageID: 56




          ORDERED that within 30 days of his receipt of this Order, Plaintiff may submit an

Amended Complaint in Civ. Action No. 21-2034, as explained in this Memorandum and Order;

the Amended Complaint will supersede the original complaint in Civ. Act. No. 21-2034; and it is

further

          ORDERED that Plaintiff also shall inform the Court as to whether he consents to the

dismissal of Civ. Act. No. 21-3323, the later-filed action; and it is further

          ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

Civ. Act. No. 21-2034 and Civ. Act. No. 21-3323, pending Plaintiff’s response to the Court’s

Memorandum and Order and his submission of an Amended Complaint in Civ. Act. No. 21-

2034; and it is further;

          ORDERED that the Clerk of the Court shall file a copy of this Memorandum and Order

in Civ. Act. No. 21-2034 and Civ. Act. No. 21-3323; and it is further

          ORDERED that the Clerk of the Court shall also send a copy of this Order to Plaintiff by

regular U.S. mail.




                                                       /s/ Freda L. Wolfson
                                                       Freda L. Wolfson
                                                       U.S. Chief District Judge




                                                  4
